DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 02/16/2022 which has been entered. Claims 1, 8, 15 and 21 have been amended. Claims 10 and 17 have been cancelled. Claim 22 have been added. Claims 1-9, 11-16 and 18-22 are still pending in this application, with Claims 1, 8 and 15 being independent.
Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-9, 11-16 and 18-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-9, 11, 13-16, 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Saksena et al (2008/0096553 A1) in view of BARAKAT et al (2020/0028690 A1).
As per Claim 1, Saksena teaches a method comprising: receiving, by a first device and from a second device, a message indicative of a call request, wherein the message comprises a sender identifier associated with a third device, a destination identifier, and header data, wherein the header data is added to the message by the second device (Figure 10 – References 104a, 104b, 326, 1001, 1002, and 1003; Page 9, Paragraph [0084] – Page 10, Paragraph [0085]).
1001] to originate a phone call. The call setup message results in a session initiation protocol [SIP] INVITE message [Reference 1002] being delivered to a feature server [Reference 326]. The use of a SIP INVITE message inherently teaches the use of from and to fields [Identity Header: calling and called party address/phone number] as a call cannot be established if an origin and a destination is not provided)
(Note: In paragraph [0084], Saksena also describes how the 3GPP standard requirement that a forwarded to communication device be notified of the intention to have a call forwarded to the device. This is illustrated by the feature server adding a diversion header to the SIP INVITE message which is sent to the device to which the call is being forwarded to)
(Note: The teachings of Saksena make it clear that a calling party initiates a phone call to a targeted called party device. The targeted called party device has call forwarding enabled such that the feature server inserts a diversion headed in the INVITE message to ensure the incoming communication is connected to the device specified in the diversion header) 
Saksena does not teach determining, based on the header data, an attestation value indicative of trustworthiness of usage of the sender identifier in the message; generating, based on the attestation value, a signature; and sending, based on the destination identifier, a signed message comprising the signature and at least a portion of the message.
However, Barakat teaches determining, based on the header data, an attestation value indicative of trustworthiness of usage of the sender identifier in the message (Figure 4 – References 420, 430 and 450; Page 11, Paragraphs [0089], [0090] and [0096]); generating, based on the attestation value, a signature (Figure 4 – Reference 460; Page 11, Paragraph [0093], [0096] and [0097]); and sending, based on the destination identifier, a signed message 470; Page 11, Paragraph [0094]).
(Note: In paragraph [0032], Barakat describes the call security platform adding call verification information to the SIP INVITE message [e.g. verstat]. In paragraph [0034], Barakat describes assigning levels or trustworthiness [i.e. “A” – full attestation, “B” – partial attestation, or “C” – no attestation])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Saksena with the method taught by Barakat to provide a countermeasure to identify calls and/or messages that appear to come from a fraudulent entity that may use stolen or spoofed authentication credentials to deceive targeted parties in an attempt to extract something of value.
As per Claims 2, 3, 9 and 16, Saksena teaches wherein the message comprises a session initiation protocol invite message; and wherein the header data comprises one or more of a diversion header or an identity header as described in Claim 1 above. This is also taught by Barakat.
As per Claims 4, 11 and 18, the combination of Saksena and Barakat teaches wherein the first device is managed by a first service provider, and wherein receiving the message comprises receiving the message from a second network not managed by the first service provider (Figure 1C; Page 4, Paragraph [0033]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Saksena with the method taught by Barakat to provide a countermeasure to identify calls and/or messages that appear to come from a fraudulent 
As per Claims 6, 13 and 20, the combination of Saksena and Barakat teaches wherein the attestation value is one of a plurality of attestation values indicating different levels of trustworthiness as described in Claim 1 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Saksena with the method taught by Barakat to provide a countermeasure to identify calls and/or messages that appear to come from a fraudulent entity that may use stolen or spoofed authentication credentials to deceive targeted parties in an attempt to extract something of value.
As per Claims 7 and 14, the combination of Saksena and Barakat teaches wherein generating the signature comprises applying a cryptographic process to at least the attestation value (Barakat: Abstract; Page 2, Paragraphs [0019] and [0020]; Page 8, Paragraph [0056]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Saksena with the method taught by Barakat to provide a countermeasure to identify calls and/or messages that appear to come from a fraudulent entity that may use stolen or spoofed authentication credentials to deceive targeted parties in an attempt to extract something of value.
As per Claim 8, the combination of Saksena and Barakat teaches a method as described in Claim 1 above. Barakat also teaches determining a presence or an absence of header data associated with the message (Page 4, Paragraphs [0033] and [0034]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Saksena with the method taught by Barakat to provide a countermeasure to identify calls and/or messages that appear to come from a fraudulent entity that may use stolen or 
As per Claim 15, the combination of Saksena and Barakat teaches a method as described in Claim 1 above. Barakat also teaches determining a presence or an absence of header data associated with the message (Page 4, Paragraph [0034]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Saksena with the method taught by Barakat to provide a countermeasure to identify calls and/or messages that appear to come from a fraudulent entity that may use stolen or spoofed authentication credentials to deceive targeted parties in an attempt to extract something of value.
As per Claim 21, the combination of Saksena and Barakat teaches wherein the second device comprises a computing device in a network receiving the message from the third device, and wherein the third device is an originator of the message as described in Claim 1 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Saksena with the method taught by Barakat to provide a countermeasure to identify calls and/or messages that appear to come from a fraudulent entity that may use stolen or spoofed authentication credentials to deceive targeted parties in an attempt to extract something of value.
As per Claim 22, the combination of Saksena and Barakat teaches wherein the first device and the second device are in communication via a first network and the second device and the third device are in communication via a second network, and wherein the third device is an originator of the message. (Note: As shown in Figure 1 of Barakat, the originating network, transit network and terminating network may be separate networks)

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Saksena with the method taught by Barakat to provide a countermeasure to identify calls and/or messages that appear to come from a fraudulent entity that may use stolen or spoofed authentication credentials to deceive targeted parties in an attempt to extract something of value.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Saksena et al (2008/0096553 A1) in view of BARAKAT et al (2020/0028690 A1) as applied to Claims 1, 8 and 15 above, and further in view of Don et al (10,581,829 B1).
As per Claims 5, 12 and 19, the combination of Saksena and Barakat teaches the method of Claims 1, 8 and 15; but does not teach wherein receiving the message comprises receiving the message from a private branch exchange. However, Don teaches wherein receiving the message comprises receiving the message from a private branch exchange (PBX) (Column 9, Lines 32-37).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Saksena and Barakat with the method as taught by Don to enable a called party to be confident that the identity displayed on their caller .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bakker et al (2010/0262704 A1), Guccione et al (2011/0265153 A1), Klug (2004/0177048 A1), Kyle (2013/0128879 A1), Filart et al (2020/0053136 A1), Filart (2020/0053568 A1), Haltom et al (9,667,775 B1), LaCroix et al (2014/0341210 A1), MURUGESH et al (2019/0081991 A1) and Buch et al (2003/0214165 A1). Each of these references describes systems and methods of authentication for communicating parties.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652